Dismissed and Memorandum Opinion filed November 1, 2007







Dismissed
and Memorandum Opinion filed November 1, 2007.
 
                                                                                                                                                            
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00842-CR
____________
 
NHUT TAN PHAM,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
177th District Court
Harris County, Texas
Trial Court Cause No. 1038462
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered a guilty plea to the offense of aggravated robbery without an agreed
recommendation as to sentencing.  The trial court deferred a finding of guilt
and placed appellant on community supervision for five years.  The State
subsequently filed a Motion to Adjudicate Guilt.  In the Stipulation of
Evidence on State=s Motion to Adjudicate Guilt, appellant pled true to the
allegations in return for the State=s agreement to recommend punishment
be set at fifteen years= incarceration.  Appellant signed this plea agreement, which
included a specific waiver of his right of appeal if the trial court assessed
punishment not exceeding that recommended by the State and agreed to by
appellant.  The trial court adjudicated appellant=s guilt and sentenced him on August
30, 2007, to confinement for fifteen years in the Institutional Division of the
Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  We dismiss the appeal.  
The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 1, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).